

113 HR 3787 IH: To repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3787IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Lankford introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans’ Affairs, House Administration, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.1.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62Section 403 of the Bipartisan Budget Act of 2013 is hereby repealed.2.Elimination of cost-of-living adjustments for pensions of Members of Congress who retire before age 62Notwithstanding any other provision of law, the pension of a retired Member of Congress who is under the age of 62 shall not be increased.3.Department of Defense and Department of Veterans Affairs joint contracting for prescription drugsNotwithstanding any other provision of law, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly ensure that brand-name prescription drugs purchased by the Department of Defense and by the Department of Veterans Affairs are purchased jointly by such Departments at the same level such drugs were purchased jointly by such Departments in fiscal year 2005 or in excess of that level.